DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmitting section” and “control section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (“transmitting section” is interpreted as a communication device, paragraph [300] and “control section” is interpreted as a combination of processor and algorithms on Fig. 12-13 and paragraph [296-298]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0074935 A1 to Babaei et al. (hereafter refers as Babaei) in view of US 2018/0310257 A1 to Papasakellariou.
Regarding claims 1 and 2, Babaei teaches a base station and a radio communication method of base station (a base station, Fig. 4 and 15, provisional 62/554,298, hereafter refers as provisional, Fig. 4 and 15, for performing a method of allocating PUCCH configuration for a UE to perform a transmission of HARQ-ACK, paragraphs [182, 196,197], provisional, paragraphs [87, 102-103]), comprising:
a transmitting section (the base station is including a communication interface 402, for transmitting and receiving, paragraph [130], provisional, paragraph [30]) that transmits configuration information (for transmitting PUCCH configuration, paragraphs [130, 196, 197], provisional, paragraphs [30, 102-103]) for configuring an uplink control channel (PUCCH: Physical Uplink Control Channel) repetition (the PUCCH configuration is including a repetition parameter for the PUCCH, paragraphs [196-197], provisional, paragraphs [102-103]) and a hybrid automatic repeat reQuest acknowledgement (HARQ-ACK) codebook (PUCCH configuration is also including a codebook size parameter for HARQ-ACK, paragraph [196-197], provisional, paragraphs [102-103]) to a user terminal (wherein the PUCCH configuration is received by a user terminal/UE, paragraphs [196-197], provisional, paragraphs [102-103]); and
a control section (processor 403 executes instructions for perform the functions, Fig. 4 and paragraph [130], provisional, paragraphs [30]) that controls scheduling of at least one of downlink control information and a downlink shared channel for the user terminal (scheduling DCI and a downlink shared channel, i.e. PDSCH, for the UE, paragraphs [192, 196, 198], provisional, paragraphs [97, 102, 104]) so that the user terminal uses one PUCCH format in a given period to perform the PUCCH repetition (the UE uses the DCI to select one PUCCH format to perform HARQ-ACK transmission, in a given time period, i.e. TTI, wherein HARQ-ACK transmission is perform via PUCCH repetition, paragraphs [197, 200], provisional, paragraphs [102, 103], and/or in response to receive an PDSCH, the UE selects one PUCCH format to perform HARQ-ACK transmission, in a given time period, i.e. TTI, wherein HARQ-ACK transmission is perform via PUCCH repetition, paragraphs [197, 198, 200], provisional, paragraphs [102, 103]).
However, Babaei does not explicitly teach the HARQ-ACK codebook is a “dynamic” HARQ-ACK codebook.
Papasakellariou teaches a base station and a radio communication method of base station (a base station, Fig. 2, for performing a method of allocating PUCCH configuration for a UE to perform transmission of HARQ-ACK, paragraphs [60-61, 305, 330, 335]), comprising:
a transmitting section (the base station is including a transceiver, for transmitting and receiving, paragraphs [60-61]) that transmits configuration information (for transmitting PUCCH configuration, paragraphs [378, 379]) for configuring a dynamic hybrid automatic repeat reQuest acknowledgement (HARQ-ACK) codebook (is including a dynamic codebook size parameter for HARQ-ACK, paragraph [198, 305, 339, 351-352, 378-379]) to a user terminal (wherein the PUCCH configuration is received by a user terminal/UE, paragraphs [378, 379]) and
a control section (processor executes instructions for perform the functions, Fig. 2 and paragraphs [60-62]) that controls scheduling of at least one of downlink control information and a downlink shared channel for the user terminal (scheduling DCI and a downlink shared channel, i.e. PDSCH, for the UE, paragraphs [80, 86, 195, 266-267, 288] and Fig. 20) so that the user terminal uses a codebook that does not exceed a given codebook size in a given period to perform the PUCCH (the UE uses the DCI to select a codebook that does not exceed a given codebook to transmit PUCCH, paragraphs [343, 348, 349, 353, 392], and/or in response to receive an PDSCH, the UE selects codebook that does not exceed a given codebook to transmit PUCCH, paragraphs [345, 353, 392]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of dynamic hybrid automatic repeat reQuest acknowledgement (HARQ-ACK) codebook as taught by Papasakellariou, with the teachings of hybrid automatic repeat reQuest acknowledgement (HARQ-ACK) codebook as taught by Babaei, for a purpose of providing dynamic for the codebook, thus increase flexibility for the codebook (see Papasakellariou, paragraphs [305, 348, 352]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0242286 A1 to Song et al. teach base station determines HARQ CODEBOOK size for a user equipment and the UE determines bits for the PUCCH transmission that does not exceed the codebook size (abstract and paragraphs [55-57]).
US 2018/0278380 A1 discloses the UE determines the size of the HARQ RESPONSE codebook based on assigned HARQ response codebook size (paragraphs [158, 174-176, 261]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 16, 2022